Exhibit 10.28

MODIFICATION NUMBER 001

TO PROMISSORY NOTE

Bob O’Leary Health Food Distributor Co., Inc.

701 North Hudson Avenue

Scranton, Pennsylvania 18504

Dynamic Marketing I, Inc.

12399 Belcher Rd S

Ste 140

Largo, Florida 33773

(Individually and collectively, “Borrower”)

Wachovia Bank, National Association

Philadelphia, Pennsylvania 19109

(Hereinafter referred to as “Bank”)

THIS AGREEMENT is entered into as of April 25, 2008 by and between Bank and
Borrower.

RECITALS

Bank is the holder of a Promissory Note, as modified from time to time, executed
and delivered by Borrower, dated October 12, 2007, in the original principal
amount of $4,000,000.00 (the “Note”);

Borrower and Bank have agreed to modify the terms of the Note.

In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

AGREEMENT

ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoice sent to Borrower with respect to the Obligations under the Note is
correct.

MODIFICATIONS.

The Note is hereby modified by reducing the principal amount available for
Advances under the Note from $4,000,000.00 to $2,500,000.00.

The Note is hereby modified by deleting the provisions in the Note establishing
the applicable interest rate and any indemnification or prepayment obligations,
and substituting the following in their place and stead:

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note at the LIBOR Market Index Rate plus 3.15%, as that rate may change from day
to day in accordance with changes in the LIBOR Market Index Rate (“Interest
Rate”). “LIBOR Market Index Rate”, for any day, means the rate for 1 month U.S.
dollar deposits as reported on Telerate Successor Page 3750 as of 11:00 a.m.,
London time, on such day, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation).

DEFAULT RATE. In addition to all other rights contained in this Note, if a
default in the payment of Obligations occurs, all outstanding Obligations, other
than Obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between Borrower and Bank or its affiliates, shall
bear interest at the Interest Rate plus 3% (“Default Rate”). The Default Rate
shall also apply from demand until the Obligations or any judgment thereon is
paid in full.

 

ZPCOXXXXXXXXXX001    CDMAEXXXXX



--------------------------------------------------------------------------------

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year’s period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period.
Application of the Actual/360 Computation produces an annualized effective rate
exceeding the nominal rate.

ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no default or event that with the passage of
time or giving of notice would constitute a default under the Loan Documents has
occurred, all representations and warranties contained in the Loan Documents are
true and correct as of this date, all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.

COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any collateral pledged to secure the Obligations (the
“Collateral”) since the Collateral was originally pledged; Borrower acknowledges
and confirms that the Bank has existing, valid first priority security interests
and liens in the Collateral; and that such security interests and liens shall
secure Borrower’s Obligations, including any modification of the Note or Loan
Agreement, if any, and all future modifications, extensions, renewals and/or
replacements of the Loan Documents.

MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan-Documents, the terms of this Agreement, and
then the Note, shall control. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. Terms used in this Agreement
which are capitalized and not otherwise defined herein shall have the meanings
ascribed to such terms in the Note. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties. There are no unwritten
agreements between the parties.

 

Page 2



--------------------------------------------------------------------------------

Borrower reaffirms and restates the following with respect to the Note as
modified herein:

CONFESSION OF JUDGMENT. THE FOLLOWING PARAGRAPH SETS FORTH A POWER OF AUTHORITY
FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER. IN GRANTING THIS WARRANT
OF ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER, THE BORROWER, FOLLOWING
CONSULTATION WITH (OR DECISION NOT TO CONSULT) SEPARATE COUNSEL FOR BORROWER AND
WITH KNOWLEDGE OF THE LEGAL EFFECT HEREOF, HEREBY KNOWINGLY, INTENTIONALLY,
VOLUNTARILY, INTELLIGENTLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS THE
BORROWER HAS OR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER
THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA,
COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE INCLUDING, WITHOUT LIMITATION, A
HEARING PRIOR TO GARNISHMENT AND ATTACHMENT OF THE BORROWER’S BANK ACCOUNT AND
OTHER ASSETS. BORROWER ACKNOWLEDGES AND UNDERSTANDS THAT BY ENTERING INTO THIS
AGREEMENT CONTAINING A CONFESSION OF JUDGMENT CLAUSE THAT BORROWER IS
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY GIVING UP ANY AND ALL RIGHTS, INCLUDING
CONSTITUTIONAL RIGHTS, THAT BORROWER HAS OR MAY HAVE TO NOTICE AND A HEARING
BEFORE JUDGMENT CAN BE ENTERED AGAINST BORROWER AND BEFORE THE BORROWER’S
ASSETS, INCLUDING, WITHOUT LIMITATION, ITS BANK ACCOUNTS, MAY BE GARNISHED,
LEVIED, EXECUTED UPON AND/OR ATTACHED. BORROWER UNDERSTANDS THAT ANY SUCH
GARNISHMENT, LEVY, EXECUTION AND/OR ATTACHMENT SHALL RENDER THE PROPERTY
GARNISHED, LEVIED, EXECUTED UPON OR ATTACHED IMMEDIATELY UNAVAILABLE TO
BORROWER. IT IS SPECIFICALLY ACKNOWLEDGED BY BORROWER THAT THE BANK HAS RELIED
ON THIS WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY BORROWER HEREIN IN
RECEIVING THIS AGREEMENT AND AS AN INDUCEMENT TO GRANT FINANCIAL ACCOMMODATIONS
TO THE BORROWER.

If a default occurs under this Agreement or any other Loan Documents, each
Borrower hereby jointly and severally authorizes and empowers any attorney of
any court of record or the prothonotary or clerk of any county in the
Commonwealth of Pennsylvania, or in any jurisdiction where permitted by law or
the clerk of any United States District Court, to appear for Borrower in any and
all actions which may be brought hereunder and enter and confess judgment
against the Borrower or any of them in favor of the Bank for such sums as are
due or may become due hereunder or under any other Loan Documents, together with
costs of suit and actual collection costs including, without limitation,
reasonable attorneys’ fees equal to 5% of the Obligations then due and owing but
in no event less than $5,000.00, with or without declaration, without prior
notice, without stay of execution and with release of all procedural errors and
the right to issue executions forthwith. To the extent permitted by law,
Borrower waives the right of inquisition on any real estate levied on,
voluntarily condemns the same, authorizes the prothonotary or clerk to enter
upon the writ of execution this voluntary condemnation and agrees that such real
estate may be sold on a writ of execution; and also waives any relief from any
appraisement, stay or exemption law of any state now in force or hereafter
enacted. Borrower further waives the right to any notice and hearing prior to
the execution, levy, attachment or other type of enforcement of any judgment
obtained hereunder, including, without limitation, the right to be notified and
heard prior to the garnishment, levy, execution upon and attachment of
Borrower’s bank accounts and other property. If a copy of this Agreement
verified by affidavit of any officer of the Bank shall have been filed in such
action, it shall not be necessary to file the original thereof as a warrant of
attorney, any practice or usage to the contrary notwithstanding. The authority
herein granted to confess judgment shall not be exhausted by any single exercise
thereof, but shall continue and may be exercised from time to time as often as
the Bank shall find if necessary and desirable and at all times until full
payment of all amounts due hereunder and under any other Loan Documents. The
Bank may confess one or more judgments in the same or different jurisdictions
for all or any part of the Obligations arising hereunder or under any other Loan
Documents to which Borrower is a party, without regard to whether judgment has
theretofore been confessed on more than one occasion for the same Obligations.
In the event that any judgment confessed against the Borrower is stricken or
opened upon application by or on behalf of Borrower or any obligor for any
reason, the Bank is hereby authorized and empowered to again appear for and
confess judgment against Borrower for any part or all of the Obligations owing
under this Agreement and/or for any other liabilities, as herein provided.

 

Page 3



--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

IN WITNESS WHEREOF, the undersigned have duly signed and sealed this Agreement
the day and year first above written.

 

Bob O’Leary Health Food Distributor Co., Inc. By:  

LOGO [g40816exj_pg4a.jpg]

  (SEAL)   CAROL DORE-FALCONE, VP/CFO   Dynamic Marketing I, Inc.   By:  

LOGO [g40816exj_pg4b.jpg]

  (SEAL)   CAROL DORE-FALCONE, VP/CFO   Wachovia Bank, National Association By:
 

LOGO [g40816exj_pg4c.jpg]

  (SEAL)   Thomas F. Capone, Senior Vice President  

 

Page 4